proceeding void. On March 10, 2015, the district court denied the motion,
                 and appellant brought this appeal.
                             Our review of this appeal reveals a jurisdictional defect.
                 Orders entered in NRS Chapter 432B proceedings are not final, but
                 rather, temporary and thus not appealable.    See In re Temp. Custody of
                 Five Minor Children, 105 Nev. 441, 443, 777 P.2d 901, 902 (1989) (stating
                 that no appeal may be taken from an NRS Chapter 432B temporary
                 custody order). Even if an order concludes the NRS Chapter 432B
                 proceedings by dismissing the case, the order likewise is not appealable
                 because it arose in the juvenile court and concerns child custody. NRAP
                 3A(b)(7). Instead, such orders must be challenged by way of writ petition.
                 See In re A.B., 128 Nev. Adv. Op. 70, 291 P.3d 122, 126 (2012) ("[B]ecause
                 the lower court's order arises from a juvenile proceeding and concerns
                 child custody, it is not substantively appealable under NRAP 3A, and
                 therefore, [the] only remedy is by way of a petition for a writ of
                 mandamus.").
                             Moreover, NRCP 60(b) allows a party to seek relief from "a
                 final judgment, order, or proceeding," and by its express terms, only
                 applies to final judgments. See Barry v. Lindner, 119 Nev. 661, 669, 81
P.3d 537, 542 (2003). Because the January 29, 2014, order returning the
                 child to appellant and dismissing the case was not a final judgment,
                 appellant could not seek relief under NRCP 60(b). Thus, the March 10,
                 2015, order denying appellant's motion is not appealable.   Cf. Holiday Inn
                 Downtown v. Barnett,     103 Nev. 60, 63, 732 P.2d 1376, 1379 (1987)




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                   (allowing an appeal from an order denying an NRCP 60(b) motion). As we
                   lack jurisdiction, we
                               ORDER this appeal DISMISSED.'



                                                                                          J.



                                                                                          J.
                                                             Gibbons



                                                             Pickering



                   cc: Hon. Egan K. Walker, District Judge, Family Division
                        Jerry L. 0.
                        Washoe County District Attorney
                        Washoe District Court Clerk




                          'We deny as moot the relief requested by appellant in his document
                   filed on July 9, 2015.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    cep